Citation Nr: 1336614	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, left knee, with medial meniscus tear and suprapatellar joint effusion. 

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, right knee, with medial meniscus tear and suprapatellar joint effusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO continued 20 percent disability ratings for the service-connected right and left knee disabilities.  The Veteran appealed this rating action to the Board.

These matters were most recently before the Board in July 2013.  At that time, the Board remanded the issues on appeal to the RO for additional substantive development.  As will be discussed in more detail in the Remand below, the requested development was not accomplished.  The appeal has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure compliance with the directives set forth in its July 2013 Remand.  Specifically, in its July 2013 Remand, the AMC was directed to obtain treatment records, dated from March 1 to May 16, 2012, from the VA Medical Center (VAMC) in Orlando, Florida.  Treatment records from the above-cited VAMC, dated from November 19, 2012 through July 5, 2013 were subsequently obtained.  However, and rather crucially,  the requested records from March 1 to May 16, 2012 from the above-cited VAMC were not obtained, despite the RO having referenced these reports in an August 2013 Supplemental Statement of the Case (SSOC).  This same oversight repeats the exact same mistake that necessitated the Board's July 2013 remand.  Thus, the Board is not satisfied there was substantial compliance with its July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran's representative also suggests that the Veteran's bilateral knee disability has worsened since its last examination.  Reference was made to the fact that VA last examined the Veteran's right and left knees in February 2011, and that examination did not include up-to-date X-ray studies.  He seemingly argued that a current examination would show a more severe disability.  A new examination should therefore be conducted.  VAOPGCPREC 11-95 (1995) (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); but see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the VA treatment records from the Orlando VAMC and any other identified VA facility dated from March 1 to May 16, 2012 and from July 2013 to the present.  
   
If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic VBMS claims file, and the Veteran notified of the efforts made to obtain such records.

2.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic VBMS file, schedule him for a VA examination to determine the current severity of his service-connected right and left knee disabilities. 

The examiner should describe all symptomatology related to the Veteran's right and left knee disabilities.  The examiner must review the Veteran's electronic VBMS claims file be in conjunction with the examination. 

Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees of the right and left knees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use of the right and left knees should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment of the right and left knees due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional loss of right knee range of motion. 

The examiner should indicate whether there is any lateral stability or subluxation of the right and left knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe. 

The examiner should also provide an opinion concerning the impact of the right and left knee disabilities on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide a requested opinion, he or she should fully explain why such opinion could not be rendered and what outstanding evidence is necessary to decide the claims.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the increased evaluation claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic VBMS claims file. 

4.  Readjudicate the Veteran's increased evaluation claims, to include whether staged ratings are warranted for the right and left knees.  If action remains adverse to the Veteran, provide his and his representative with a SSOC, and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Su	pp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


